Order entered March 19, 2015




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-00269-CR

                          REGINALD A. NOBLE, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. W00-50025-K

                                       ORDER
      The Court has before it appellant’s March 17, 2015 “Motion for Leave in Arrest of

Judgment.” On March 16, 2015, the Court dismissed the appeal for want of jurisdiction.

Accordingly, we DENY appellant’s motion.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE